           Case 17-50395-btb       Doc 108     Entered 01/10/19 14:14:52        Page 1 of 4



WILLIAM A. VAN METER, ESQ.
Nevada State Bar No. 2803                                          Electronically Filed on: January 10, 2019
P.O. Box 6630
Reno, Nevada 89513
Telephone: (775) 324-2500

Chapter 13 Trustee
                                   UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF NEVADA

In re:                                                   CASE NO. 17-50395-BTB
                                                         CHAPTER 13
KARL A. WOLSKI
KATHLEEN S. WOLSKI,                                      TRUSTEE’S OBJECTIONS TO
     Debtors.                                            CONFIRMATION OF FOURTH AMENDED
                                                         CHAPTER 13 PLAN

                                                        Hearing Date: 1/18/2019
                                                        and Time:      3:00 pm
                                                      / (Time Required – 1 minute)

The Trustee objects to confirmation of the Debtor(s) Chapter 13 Plan or any Amended Plan to the extent
the proposed Plan contains provisions inconsistent with the provisions of 11 U.S.C. §1322 or to the
extent the requirements of 11 U.S.C. §1325 have not been satisfied. In connection with plan
confirmation, the Trustee requests that the court determine that the Debtor has complied with 11 U.S.C.
§ 521(a)(1) and, that the automatic dismissal provisions of 11 U.S.C. § 521(i) do not apply.

The Trustee raises the following additional confirmation issues that are checked below:

__X__ The Debtor(s) projected Disposable Income during the applicable Commitment Period is not
applied to make payments to unsecured claims in this case. 11 U.S.C. §§1325(b)(1)(B) & (b)(2). Based
on the supporting documentation provided to the Trustee and the Trustee’s review of the Debtor’s form
B22C and Schedules I and J, the Debtor(s) has miscalculated their Current Monthly Income as defined
by 11 U.S.C. § 101(10A) and their disposable income as defined by 11 U.S.C. § 1325(b)(2).

       The Debtors’ Plan proposes 19 payments of $450.00 from 5/2017 through 11/2018, then
decreased plan payments of $125.00 per month starting in 12/2018 for the remainder of the 60-
month plan term. The Trustee does not believe the Debtors have proposed to pay adequate
disposable monthly income over the entire 60-month commitment period.

__X__ The Plan does not provide for all scheduled administrative, secured and priority claims and/or
the proposed Plan payments are not adequate to provide for full payment of all administrative, secured
and priority claims. 11 U.S.C. §1322(a).

      The Debtor’s Fourth Amended Plan provides to surrender the Debtors’ interest in their
primary residence. The previous Plan provided for Conduit payments and pursuant to an Order
          Case 17-50395-btb      Doc 108    Entered 01/10/19 14:14:52     Page 2 of 4



(Doc 92) on Stipulation (Doc 91) the Trustee has disbursed $4,719.22 to Rushmore Loan
Management Services. The current Plan base does not adequately provide for the Conduit
payment(s) made.


__X___ Other.     The plan (Sec 2.10) provides for attorney’s fees and costs of $4,000.00 with no
additional attorneys fees listed in Sec. 2.11 of the plan. However, the Trustee has disbursed an
additional $2,500.00 for attorneys fees awarded pursuant to an Order Approving Ex Parte
Application for Compensation and Reimbursement of MMM Expenses (Doc 75). The application
Trustee requests clarification of the attorney fees to be incorporated into the Plan and Order
Confirming Plan.


__X__ Other. The Trustee requests the following additional documentation:
      2017 Tax Return (when filed)
      Current Income (P&Ls / Business bank statements / supporting docs)
      Current Rent/Lease Agreement; Payments




      DATED: January 10, 2019                            /S/ WILLIAM A. VAN METER
                                                         William A. Van Meter, Trustee
           Case 17-50395-btb        Doc 108     Entered 01/10/19 14:14:52        Page 3 of 4



                                    CERTIFICATE OF SERVICE

       Pursuant to Fed. R. Bankr. P. 9014, 7004 and Fed. R. Civ. P. 4(g), I Candice Walker hereby
swear under penalty of perjury that I am over the age of 18, not a party to the within action, and that on
January 10, 2019, I Electronically Filed the attached TRUSTEE’S OBJECTIONS TO
CONFIRMATION OF FOURTH AMENDED CHAPTER 13 PLAN and that upon the filing of the
document I anticipate that the Bankruptcy Court will thereafter generate a Notice of Electronic Filing
and electronically transmit the document to:

       Dated: January 10, 2019

                                                                       /S/ Candice Walker
                                                                       Candice Walker



TRICIA M. DARBY, ESQ.
DARBY LAW PRACTICE, LTD.
4777 CAUGHLIN PARKWAY
RENO, NV 89519



KARL A. and KATHLEEN S. WOLSKI                              Served by First Class Mail
1035 LYNN WAY
ZEPHYR COVE, NV 89448
          Case 17-50395-btb   Doc 108   Entered 01/10/19 14:14:52   Page 4 of 4




William A. Van Meter
Chapter 13 Trustee
P.O. Box 6630
Reno, NV 89513




KARL A. and KATHLEEN S. WOLSKI
1035 LYNN WAY
ZEPHYR COVE, NV 89448
